UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 31, 2008 Commission File Number: 333-121034 JayHawk Energy, Inc. (Exact name of registrant as specified in its charter) Colorado 20-0990109 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 370 Interlocken Blvd. Suite 400 Broomfield, Colorado (Address of principal executive office) 80021 (Postal Code) (303) 327-1571 (Issuer's telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.01 - Completion of Acquisition of Assets On March 31, 2008, Jayhawk Energy, Inc. (“Registrant”) closed the Purchase and Sale Agreement (“Agreement”) with Galaxy Energy Inc., and completed the acquisition certain oil, gas and mineral rights and interests and other related operating assets located in Crawford and Bourbon Counties, Kansas in exchange for $1,000,000 in cash and 1,000,000 shares of common stock. The Registrant intends to form a wholly-owned subsidiary to operate the pipeline.
